Citation Nr: 0320977	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  00-16 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for spondylolysis with 
mechanical pain syndrome.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for arthritis.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the right forefinger.

5.  Entitlement to a compensable evaluation for residuals of 
bilateral inguinal hernia repairs.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1977 to April 1978, and on active duty from November 1980 to 
November 1983 and from June 1985 to October 1992.  His claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


REMAND

The veteran seeks entitlement to service connection for 
spondylolysis with mechanical pain syndrome, sinusitis and 
arthritis, a reopening of his previously denied claim of 
entitlement to service connection for residuals of frostbite 
of the right forefinger, and a compensable evaluation for 
residuals of bilateral inguinal hernia repairs.  Additional 
development is necessary before the Board can decide these 
claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  Among 
other directives, the VCAA eliminated the well-grounded claim 
requirement, expanded VA's duty to notify the appellant and 
the representative of requisite evidence, and enhanced VA's 
duty to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  Further, recent 
decisions by the Court have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

In January and February 2003, on direction from the Board, VA 
obtained copies of the veteran's service personnel records 
and records of hospitalization in 1977 and 1978, at Ireland 
Army Hospital.  As well, in April 2003, VA afforded the 
veteran VA sense of smell and taste, and spine examinations.  
Since then, the RO has not considered the veteran's service 
personnel and medical records, or reports of the VA 
examinations in support of the veteran's claims and the 
veteran has not waived his right to have the Agency of 
Original Jurisdiction (AOJ), or the RO, do so.  

Pursuant to the former version of 38 C.F.R. § 20.1304(c), any 
pertinent evidence submitted by the appellant or 
representative, which was accepted by the Board under the 
provisions of 38 C.F.R. § 20.1304(a) and (b), as well as any 
such evidence referred to the Board by the originating agency 
under 38 C.F.R. 
§ 19.37(b), was required to be referred to the AOJ for review 
and preparation of a supplemental statement of the case 
unless that procedural right was waived by the appellant or 
representative, or unless the Board determined that the 
benefit, or benefits, to which the evidence related could be 
fully allowed on appeal without such referral.

On January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, and without having to obtain the appellant's 
waiver.  In particular, 38 C.F.R. § 20.1304 was amended by 
removing paragraph (c) in its entirety.  67 Fed. Reg. 3,099, 
3,103-104 (Jan. 23, 2002).  In relevant part, the change in 
regulation was codified at 38 C.F.R. § 19.9(a)(2) (2002).  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), it was held that 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) were 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002), because 
it denied appellants a "review on appeal" when the Board 
considered additional evidence without remanding the case to 
the RO for initial consideration.  Bernard, 4 Vet. App. at 
393-94 (1993).  In light of this holding, on Remand, the RO 
must ensure that the veteran is afforded due process by 
initially considering the service medical and personnel 
records obtained in January and February 2003 and reports of 
his VA examinations conducted in April 2003.  

In addition, in August 2002, the Board directed the RO to 
afford the veteran multiple examinations, including a VA ear, 
nose and throat examination, during which an examiner was to 
opine whether it was at least as likely as not that the 
veteran's sinus disorder was related to the veteran's active 
service, including a March 1983 documented finding of 
sinusitis.  Although the RO afforded the veteran a sense of 
smell and taste examination, the examiner did not offer the 
requested opinion.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103(A) (West 
2002).  In this case, such an opinion is necessary to 
determine whether the veteran's chronic sinonasal disease, 
which the examiner diagnosed in April 2003, is related to any 
of his periods of active service.  On Remand, the RO should 
seek a more comprehensive opinion from the examiner who 
conducted the April 2003 VA sense of smell and taste 
examination.   

This case is REMANDED to the RO for the following:

1.  The RO should take all additional 
development action it deems proper in 
support of the veteran's claims and 
follow any applicable regulations and 
directives implementing the notice and 
development provisions of the VCAA.  

2.  The RO should forward the claims file 
to the specialist who conducted the April 
2003 VA sense of smell and taste 
examination and ask him to review the 
medical evidence in the claims file, 
including the service medical records, 
and prepare an brief addendum to his 
prior report.  This addendum should 
specifically answer whether it is at 
least as likely as not that the chronic 
sinonasal disease, which he diagnosed in 
April 2003, is related to the veteran's 
active service, including a March 1983 
documented finding of sinusitis.  The 
examiner should provide detailed 
rationale for his opinions.  

3.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claims based on all of the 
evidence of record, including the service 
medical and personnel records received in 
January and February 2003 and reports of 
the VA examinations conducted in April 
2003.  If the RO denies any benefit 
sought on appeal, it should provide the 
veteran and his representative a 
supplemental statement of the case, which 
includes the law and regulations 
governing VA's duties to notify and to 
assist, and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.  



The purposes of this REMAND are to ensure that the veteran is 
afforded due process and to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of these claims.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


